COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  SETH JAIVANT EDWARDS,



                            Relator.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00352-CV

AN ORIGINAL PROCEEDING
		IN MANDAMUS




MEMORANDUM OPINION


	Relator, Seth Jaivant Edwards, requests this Court to issue a writ of mandamus against
Respondent, the Honorable Alfredo Chavez, Judge of the 65th District Court of El Paso County. 
Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d
833, 840 (Tex. 1992)(orig. proceeding).  Moreover, there must be no other adequate remedy at
law.  Id.  Based on the petition and record before us, we are unable to conclude that Relator is
entitled to the relief requested.  Accordingly, we deny mandamus relief.  See Tex.R.App.P.
52.8(a).  Further, we deny the Real Party In Interest's request for sanctions pursuant to
Tex.R.App.P. 52.11

January 24, 2008					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.